78092: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28234: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78092


Short Caption:TONOPAH SOLAR ENERGY, LLC VS. BRAHMA GRP., INC.Court:Supreme Court


Related Case(s):78256, 80706


Lower Court Case(s):Nye Co. - Fifth Judicial District - CV39348Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/12/2019 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTonopah Solar Energy, LLCColby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Ryan T. Gormley
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


RespondentBrahma Group, Inc.Ronald J. Cox
							(Peel Brimley LLP/Henderson)
						Cary B. Domina
							(Peel Brimley LLP/Henderson)
						Richard L. Peel
							(Peel Brimley LLP/Henderson)
						Eric B. Zimbelman
							(Peel Brimley LLP/Henderson)
						





Docket Entries


DateTypeDescriptionPending?Document


02/12/2019Filing FeeFiling Fee Paid. $250.00 from Weinberg, Wheeler, Hudgins, Gunn & Dial.  Check no. 144301. (SC)


02/12/2019Filing FeeReturned Bond Fee $500. Check No. 144302 returned to Weinberg, Wheeler, Hudgins, Gunn & Dial. (SC)


02/12/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-06492




02/12/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-06499




02/12/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).19-06666




02/19/2019Settlement Program ReportFiled ECAR/Other. The premediation conference has not been conducted as the parties have a private mediation scheduled for April 10, 2019. The Settlement Judge will schedule a telephone conference subsequent to the mediation. (SC).19-07772




03/05/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-09813




04/29/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-18698




05/01/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-19074




05/15/2019Transcript RequestFiled Appellant's Certificate That No Transcript Is Being Requested. (SC)19-21382




05/28/2019Transcript RequestFiled Respondent's Request for Transcript of Proceedings.  Transcripts requested:  9/12/18 and 12/11/18.  To Court Reporter:  Debbie Hines.  (SC)19-23142




06/19/2019TranscriptFiled Notice from Court Reporter. Debbie Hines stating that the requested transcripts were delivered.  Dates of transcripts: None listed. (SC)19-26578




07/19/2019MotionFiled Stipulation for Extension of Time to File Opening Brief and Appendix. (SC)19-30589




07/19/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix due: August 29, 2019. (SC)19-30646




08/28/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)19-36014




09/03/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: September 12, 2019. (SC).19-36758




09/12/2019MotionFiled Appellant's Second Motion for Extension of Time to File Opening Brief. (SC)19-38300




09/26/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: October 3, 2019. (SC).19-40033




10/03/2019BriefFiled Appellant's Opening Brief. (SC)19-41109




10/03/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-41111




10/03/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-41112




10/03/2019AppendixFiled Appellant's Appendix Volume 3. (SC)19-41113




10/03/2019AppendixFiled Appellant's Appendix Volume 4. (SC)19-41114




10/03/2019AppendixFiled Appellant's Appendix Volume 5. (SC)19-41133




10/03/2019AppendixFiled Appellant's Appendix Volume 6. (SC)19-41116




10/03/2019AppendixFiled Appellant's Appendix Volume 7. (SC)19-41118




10/03/2019AppendixFiled Appellant's Appendix Volume 8. (SC)19-41119




10/03/2019AppendixFiled Appellant's Appendix Volume 9. (SC)19-41120




10/03/2019AppendixFiled Appellant's Appendix Volume 10. (SC)19-41121




10/03/2019AppendixFiled Appellant's Appendix Volume 11. (SC)19-41124




10/03/2019AppendixFiled Appellant's Appendix Volume 12. (SC)19-41125




10/03/2019AppendixFiled Appellant's Appendix Volume 13. (SC)19-41126




10/03/2019AppendixFiled Appellant's Appendix Volume 14. (SC)19-41127




10/31/2019MotionFiled Respondent's Motion for Extension to File Answering Brief. (SC)19-44893




11/01/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: December 4, 2019. (SC)19-44910




11/25/2019MotionFiled Agreed Motion to Stay or Extend Briefing for 90 Days or, in the Alternative, for a 45 Day Extension to File the Brief of Respondent (Second Request).  (SC)19-48043




12/12/2019Order/ProceduralFiled Order Regarding Motion.  Appellant shall have until March 3, 2020, to file either a motion or stipulation to dismiss this appeal. If no motion or stipulation is to be filed, respondent shall file the answering brief within the same time period.  (SC)19-50299




03/03/2020BriefFiled Respondent's Answering Brief.  (SC)20-08584




03/03/2020AppendixFiled Appendix to Answering Brief - Volume 1.  (SC)20-08585




03/03/2020AppendixFiled Appendix to Answering Brief - Volume 2.  (SC)20-08586




03/03/2020AppendixFiled Appendix to Answering Brief - Volume 3.  (SC)20-08587




03/03/2020AppendixFiled Appendix to Answering Brief - Volume 4.  (SC)20-08588




03/03/2020AppendixFiled Appendix to Answering Brief - Volume 5.  (SC)20-08590




03/03/2020AppendixFiled Appendix to Answering Brief - Volume 6.  (SC)20-08591




03/12/2020AppendixFiled Respondent's Amended Appendix. (SC)20-09885




04/01/2020MotionFiled Stipulation for Extension of Time to File Reply Brief. (SC).20-12470




04/01/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: May 4, 2020. (SC).20-12514




05/04/2020BriefFiled Appellant's Reply Brief. (SC)20-16841




05/05/2020Case Status UpdateBriefing Completed/To Screening. (SC)


08/24/2020Notice/IncomingFiled Notice of Bankruptcy Filing and Imposition of Automatic Stay.  (SC)20-31082




08/31/2020Order/DispositionalFiled Order Dismissing Appeal.  "This appeal is dismissed."  NNP20-RP/JH/EC  (SC)20-32030




09/25/2020RemittiturIssued Remittitur. (REMITTITUR RECALLED PER 5/10/22 ORDER). (SC)20-35335




09/25/2020Case Status UpdateRemittitur Issued/Case Closed. (REMITTITUR RECALLED PER 5/10/22 ORDER). (SC)


10/12/2020RemittiturFiled Remittitur. Received by County Clerk on September 30, 2020. (REMITTITUR RECALLED PER 5/10/22 ORDER). (SC)20-35335




03/09/2021MotionFiled Appellant's Unopposed Motion to Extend the Deadline to Move to Reinstate Appeal. (SC)21-06898




03/19/2021Order/ProceduralFiled Order Regarding Motion.  Appellant requests this court extend the time to move to reinstate the appeal to 30 days after disposition of the creditors' appeal, because it is possible the decision on the bankruptcy appeal could affect how the parties decide to proceed on the instant appeal.  The motion is granted.  Appellant shall have 30 days from a final decision on the appeal in In Re Tonopah Solar Energy, LLC, Case No. 20-11884- KBO, ECF No. 307, (Bankr. D. Del. Dec. 23, 2021), to move to reinstate this appeal.  (SC)21-08019




04/29/2022MotionFiled Appellant's Motion to Reinstate Appeal. (SC)22-13621




05/10/2022Order/ProceduralFiled Order Recalling Remittitur and Reinstating Appeal. Appellant has timely filed its motion for reinstatement. Cause appearing, the motion is granted. The clerk of this court shall recall the remittitur and reinstate appellant's appeal. (SC)22-14804




09/02/2022Order/ProceduralFiled Order Directing Supplemental Briefs and Supplementation of Appendix. Appellant: Supplemental Brief and Appendix due: 14 days. Respondent shall have 14 days from the date Appellant's Supplemental Brief is filed to file and serve Responding Supplemental Brief. (SC)22-27686




09/08/2022MotionFiled Stipulation/Dismiss Appeal with Prejudice. (SC)22-28190




09/09/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. (SC)22-28234





Combined Case View